Exhibit 10.1

BRE PROPERTIES, INC.

PERFORMANCE RESTRICTED STOCK

AWARD AGREEMENT

This Performance Restricted Stock Award Agreement (this “Agreement”), dated as
of             ,             (the “Grant Date”), is entered into by and between
BRE Properties, Inc., a Maryland Corporation (the “Company”), and
            (“Employee”).

BACKGROUND

The Company and Employee have entered into an             (the “Employment
Agreement”), which provides that, at the discretion of the Compensation
Committee of the Board of Directors of the Company (“Committee”), Employee is
eligible to receive long term incentive awards.

The Company has established the 1999 BRE Stock Incentive Plan, as amended (the
“Plan”), to provide, among other things, for the grant of long-term incentive
Awards in the form of Shares.

The Committee has determined that Employee be granted an Award under this
Agreement in the form of Shares in accordance with the Plan and on the terms and
conditions and subject to the restrictions stated below which shall lapse to the
extent the applicable service conditions or performance conditions have been
satisfied and become fully vested as provided herein.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

1. Terms of Plan. All capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed thereto in the Plan. Employee
confirms and acknowledges that Employee has received and reviewed a copy of the
Plan and the Information Statement with respect to the Plan. Employee and the
Company agree that the terms and conditions of the Plan are incorporated in this
Agreement by this reference.

2. Main Grant of Shares. Subject to the terms and conditions of this Agreement
and of the Plan, including without limitation the vesting provisions set forth
in Sections 3, 4 and 5, the Company hereby grants to Employee
            (            ) Shares under the Plan which number of Shares shall be
subject to adjustment pursuant to Sections 10 and 11. The Shares shall be deemed
“Restricted Shares” under the Plan. Shares shall not include Reserve Performance
Shares (as defined in Section 4.3(a) below) unless and until granted in
accordance with Section 4.3(a).

3. Time Vesting of Shares.             (            ) Shares (the “Time Vesting
Shares”) shall, subject to Employee’s continuous employment with the Company
through the applicable vesting date, vest ratably over four years from the Grant
Date, one-quarter on each anniversary of the Grant Date.



--------------------------------------------------------------------------------

4. Performance Shares.

4.1. Definitions. For the purposes of this Agreement the following terms shall
have the following meaning:

(a) “Aggregate Vesting Contribution” shall mean the sum of the Vesting
Contribution for each of the Goals.

(b) “Goals” shall mean the performance goals for Relative TSR/RMS and Relative
TSR/Peer Group set forth on Exhibit A.

(c) “Good Cause” shall have the meaning set forth in the Employment Agreement.

(d) “Good Reason” shall have the meaning set forth in the Employment Agreement.

(e) “Maximum” shall mean, with respect to a Goal, the performance metric
associated with that Goal under the column labeled “Maximum” on Exhibit A.

(f) “Peer Group” shall mean AvalonBay Communities, Inc., Camden Property Trust,
Essex Property REIT, Equity Residential REIT and UDR REIT, provided that, if the
stock of any one or more of such entities is no longer publically traded during
the Performance Period then such entity or entities shall be dropped from the
Peer Group.

(g) “Peer Group Total Return” shall mean the sum of the Shareholder Return for
each of the members of the Peer Group during the Performance Period by (ii) the
number of entities in the Peer Group during the Performance Period.

(h) “Performance Period” shall mean the period of time from January 1,
            to and including December 31,             unless an earlier date for
the end of the Performance Period is determined pursuant to any other provision
of this Agreement.

(i) “Performance Vesting Date” shall mean December 31,             .

(j) “Retirement Conditions” shall mean for any Employee that the Employee has
satisfied all of the following:

(i) Employee’s employment with the Company terminates as a result of retirement
on or after Employee has reached the Retirement Age;

(ii) Employee has provided the Committee with not less than 12 months’ advance
written notice of his or her retirement date; and

 

2



--------------------------------------------------------------------------------

(iii) Employee has been in continuous employment with the Company from the date
on which the notice in (ii) above was given until the date on which Employee’s
retirement has occurred and such retirement shall not have occurred sooner than
the date specified in such notice.

For purposes of clarity, if Employee’s employment with the Company terminates
for any reason prior to the retirement date specified in the notice in
(ii) above, the Retirement Conditions shall not have been met.

(k) “RMS Total Return” shall mean the MSCI US REIT Index Total Return as
published at the end of each day of trading on the American Stock Exchange at
www.msci.com.

(l) “Relative TSR/Peer Group” shall mean the percentage of the Company’s total
Shareholder Return during the Performance Period to the Peer Group Total Return
during the Performance Period.

(m) “Relative TSR/RMS” shall mean the percentage of the Company’s total
Shareholder Return during the Performance Period to the RMS Total Return during
the Performance Period.

(n) “Reserve Contribution” shall mean, for any particular Goal, if the Goal
achieved as of the Performance Vesting Date is

(i) less than or equal to the Target, then zero,

(ii) greater than or equal to the Target and less than the Maximum, then the
product of (x) the Weighting Factor of such Goal multiplied by (y) the
proportion that the Goal achieved as of the Performance Vesting Date is between
the Target and the Maximum, or

(iii) greater than the Maximum, then the Weighting Factor of such Goal.

(o) “Shareholder Return” shall mean, for any period, the percentage increase in
value to a shareholder if such shareholder had acquired the common stock in the
applicable entity at the Stock Price on the first day of the Performance Period,
reinvested any dividends paid on such stock at the Stock Price on the
ex-dividend date and sold the stock on the last day of the Performance Period at
the Stock Price, all in accordance with the methodology used to compute the RMS
Total Return, provided if such methodology changes then the method of
determining Shareholder Return shall be modified to match such methodology as
closely as possible.

(p) “Stock Price” shall mean, for a given day, with respect to BRE, the closing
price of a Share as of the end of such day and, with respect to a member of the
Peer Group, the closing price for the common stock or other most widely and
regularly traded equity interest in such member of the Peer Group as of the end
of such day.

 

3



--------------------------------------------------------------------------------

(q) “Target” shall mean, with respect to a Goal, the performance metric
associated with that Goal under the column labeled “Target” on Exhibit A.

(r) “Threshold” shall mean, with respect to a Goal, the performance metric
associated with that Goal under the column labeled “Threshold” on Exhibit A.

(s) “Vesting Contribution” shall mean for any particular Goal, if the Goal
achieved as of the Performance Vesting Date is

(i) less than the Threshold, then zero,

(ii) greater than or equal to the Threshold and less than the Target, then the
product of (x) the Weighting Factor of such Goal multiplied by (y) the sum of
(i) 50% plus (ii) the product of (A) the proportion that the Goal achieved as of
the Performance Vesting Date is between the Threshold and the Target multiplied
by (B) 50%,

(iii) greater than or equal to the Target, then the Weighting Factor of such
Goal.

(t) “Weighting Factor” shall mean, with respect to a Goal, the percentage
associated with that Goal under the column labeled “Weighting Factor” on Exhibit
A.

4.2. Vesting of Performance Shares.

(a) The Shares that are not Time Vesting Shares, but excluding the Earned
Dividend Shares, and that otherwise may become vested as provided in this
Section 4.2 (the “Performance Vesting Shares”) shall, subject to Sections 5 and
6, vest on the anniversary of the Grant Date immediately following the
Performance Vesting Date provided that Employee has not terminated employment
with the Company before such date. The number of Performance Shares that vest
shall be equal to the sum of (i) Eighty-five percent (85%) of the Performance
Shares multiplied by the Aggregate Vesting Contribution and (ii) Fifteen percent
(15%) of the Performance Shares multiplied by the lesser of (A) One Hundred
percent (100%) or (B) the Additional Vesting Percentage

(b) The Vesting Contribution shall be determined as of the Performance Vesting
Date as soon as all of the information reasonably necessary for determining the
Vesting Contribution is available (such date of determination, the “Vesting
Determination Date”). If any of the information reasonably necessary for
determining the Vesting Contribution is not available through the end of the
year in which the Performance Vesting Date occurs and is not expected to be
available within 60 days of the Performance Vesting Date, then, with respect to
such year (and only for that information that is not available), the year to
date information available through the most recent quarter shall, if
appropriate, be annualized and applied to the computations required by this
Section 4 as though such information represented the information for the full
year.

(c) The Committee has reserved fifteen percent (15%) of the Performance Shares
(separate and apart from the Performance Shares vesting based upon the

 

4



--------------------------------------------------------------------------------

Aggregate Vesting Contribution), a percentage of which Shares shall vest in
accordance with this Section 4.2(c). None of such Shares are intended to qualify
as “performance-based compensation” under Code Section 162(m), and the
regulations thereunder. The Committee will evaluate the performance of Company
in completing and/or carrying out the execution of the business plan, the
flexibility in decision making and maintenance of the opportunity to be
flexible, portfolio management, balance sheet management, focus on
organizational objectives, progress on initiatives and such other aspects as the
Committee may decide and shall, based upon its evaluation, determine a number
(the “Additional Vesting Percentage) between zero and two hundred percent
(200%) with one hundred percent (100%) considered Target as that term is used
with respect to Goals.

(d) The Committee shall have sole responsibility for determining and shall
certify the computation of the Vesting Contribution for each Goal, the
Additional Vesting Percentage and the amount of Performance Shares that shall
vest pursuant to this Section 4.2.

4.3. Grant and Issuance of Reserve Performance Shares.

(a) The Committee has reserved for issuance to Employee up to
            (            ) Shares as Reserve Performance Shares (as adjusted for
any stock splits, stock dividends, reclassifications or similar events) (the
“Reserve Performance Shares”) to be granted and issued to Employee pursuant to
this Section 4.3. If pursuant to the Committee’s determination pursuant to
Section 4.2 it is determined that any Goal achieved as of the Performance
Vesting Date is greater than the Target for such Goal, then the Committee shall
grant and issue to Employee a number of the Reserve Performance Shares equal to
the product of (x) the sum of the Reserve Contribution for each Goal multiplied
by (y) the number of Reserve Performance Shares. For the purposes of the
preceding computation only, the evaluation pursuant to Section 4.2(c) shall be
treated as a Goal with respect to which the Additional Vesting Percentage shall
have a Target of one hundred percent (100%) and a Maximum of two hundred percent
(200%), the amount of the Reserve Contribution shall be the amount by which the
Additional Vesting Percentage exceeds one hundred percent (100%) and the
Weighting Factor shall be deemed to be fifteen percent (15%) provided that any
Reserve Performance Shares vesting based upon the Additional Vesting Percentage
exceeding one hundred percent (100%) are not intended to qualify as
“performance-based compensation” under Code Section 162(m) and the regulations
thereunder. The Reserve Performance Shares to be granted pursuant to this
Section 4.3(a) shall vest on the anniversary of the Grant Date immediately
following the Performance Vesting Date, but only if Employee has not terminated
employment with the Company before such anniversary of the Grant Date.

(b) If Employee shall be entitled to receive any Reserve Performance Shares,
then the Company shall, promptly after the determination pursuant to
Section 4.3(a), issue to Employee a stock certificate representing the number of
Reserve Performance Shares determined in accordance with Section 4.3(a) (the
“Reserve Certificate”). The Reserve Certificate shall not have endorsed thereon
the legend set forth in Section 7 and the Company shall not retain or otherwise
escrow or withhold the Reserve Certificate from Employee pursuant to this
Agreement.

 

5



--------------------------------------------------------------------------------

(c) Employee shall have no rights as a shareholder (including voting rights or
rights to dividends) with respect to any Reserve Performance Shares until such
time as they may become issuable pursuant to Section 4.3(a).

4.4. Recoupment. If Employee’s Employment Agreement, as of the date of any
restatement, provides for recoupment of any previously paid compensation related
to a restatement, then all Shares received pursuant to this Agreement shall be
subject to such recoupment as provided in any policy adopted by Company to
comply with applicable laws, regulations or requirement of the stock exchange(s)
upon which Company’s securities are listed and shall not be fully and finally
earned for purposes of federal and state wage and hour laws until the applicable
recoupment period has expired.

5. Vesting of Shares Upon Change in Employment Status.

5.1. Termination Without Cause, Resignation With Good Reason, Retirement, or
Upon Death or Disability. Notwithstanding Sections 3 and 4 but subject to the
last sentence of this Section 5.1, if prior to the Performance Vesting Date
Employee’s employment with the Company is terminated by Employee due to Good
Reason or retirement on or after the Retirement Age (as defined in the Plan), or
by the Company for other than Good Cause, or due to death or Disability, then
effective as of the date of such termination (i) the number of otherwise
unvested Performance Shares that shall vest pursuant to Section 4 and the number
of Reserve Performance Shares that will be issued will be computed in accordance
with Section 4 using as the Performance Vesting Date, the last day of the
quarter ending on or before the Employee’s termination or retirement date and
using one hundred percent (100%) as the Additional Vesting Percentage and
multiplying the number of Units that would thereby vest by a fraction the
numerator of which is the number of whole quarters between January 1,
            and the date of such termination and the denominator of which is
sixteen (16), (ii) the number of Earned Dividend Shares that vest will equal the
number determined pursuant to Section 10 using the Vesting Contribution as
computed in (i) above and the Additional Vesting Percentage at one hundred
percent (100%), and (iii) the number of additional Time Vesting Shares vesting
pursuant to Section 3 shall be determined by multiplying the total number of
Time Vesting Shares by a fraction, the numerator of which is the number of whole
quarters since the Grant Date and the denominator of which is sixteen (16) and
subtracting therefrom, the number of Shares that have already vested pursuant to
Section 3. Solely in the case of an Employee whose employment with the Company
is terminated on account of retirement on or after the Retirement Age, the
additional vesting of shares called for by clauses (i) and (ii) of the preceding
sentence shall be contingent upon such Employee having satisfied the Retirement
Conditions on the date that Employee’s employment status is terminated as a
result of retirement.

5.2. Termination for Cause or Resignation Without Good Reason. Notwithstanding
Sections 3 and 4, if Employee’s employment with the Company is terminated by the
Company for Good Cause or Employee resigns without Good Reason prior to the
Performance Vesting Date, all of the then-unvested Shares and any right to any
Reserve Performance Shares shall be forfeited by Employee, ownership of all such
unvested Shares shall transfer back to the Company and Employee shall have no
further rights with respect to any of such unvested Shares or any Reserve
Performance Shares.

 

6



--------------------------------------------------------------------------------

5.3. Vesting upon Meeting Retirement Conditions. If Employee has satisfied the
Retirement Conditions on the date that Employee’s employment status is
terminated as a result of retirement, then effective as of the date of such
retirement (i) a percentage of any then unvested Time Vesting Shares (after
taking into account Time Vesting Shares vesting pursuant to Section 5.1) shall
vest equal to the “Retirement Vesting Percentage” as defined below and (ii) a
percentage of the unvested Performance Shares shall vest (in addition to those
Shares vesting pursuant to Section 5.1) and a percentage of the Reserve
Performance Shares shall be issued equal to the percentage of such Performance
Shares that would vest pursuant to Section 4.2(a) and such Reserve Performance
Shares that would be issued pursuant to Section 4.3(a) (assuming that the
Performance Vesting Date occurred on the last day of the quarter on or before
the date of such retirement, assuming that the Additional Contribution
Percentage equals one hundred percent (100%) and applying all applicable
performance criteria on such date) multiplied by the Retirement Vesting
Percentage multiplied by a fraction the numerator of which is sixteen minus the
number of whole quarters between January 1,             and the date of such
termination and the denominator of which is sixteen (16), and (iii) a number of
Earned Dividend Shares shall vest equal to the number of Earned Dividend Units
that have been issued on the number of Performance Shares vesting pursuant to
(ii) above. The Retirement Vesting Percentage shall mean the percentage
determined pursuant to the following table as adjusted as indicated thereafter:

 

Age at Retirement

   Retirement Vesting Percentage

55

   0%

56

   20%

57

   40%

58

   60%

59

   80%

60 and higher

   100%

provided, however, that if Employee’s age at retirement is between the yearly
increments set forth in the table above, the Retirement Vesting Percentage shall
be increased based on the number of full months of the Employee’s age between
the yearly increments at the rate of 1.667% for each such full month (the result
rounded to the nearest one one-hundredth of a percent). For example, if the
Employee’s age at retirement is 58 years and 6 months, the Retirement Vesting
Percentage will be 70%; if the Employee’s age at retirement is 58 years and 8
months, the Retirement Vesting Percentage will be 73.34%.

5.4. Termination Following a Change of Control. If within 12 months after the
effective date of a Change of Control (as defined in the Employment Agreement)
Employee’s employment with (i) the Company, (ii) an affiliate of the Company (as
such term is defined in the Exchange Act) or (iii) such entity that the Company
has merged or consolidated with or an affiliate (as such term is defined in the
Exchange Act) of such entity (such entity or affiliate in (i), (ii) or (iii),
the “Continuing Employer”) is terminated by Employee for Good Reason or by the
Continuing Employer without Good Cause, then, notwithstanding Sections 3, 4 and
10, 100% of the then-unvested Shares (including both unvested Time Vesting
Shares and all Performance Shares) and all Earned Dividend Shares issued as of
such date which have previously been granted with respect to which the
Performance Vesting Date has not yet occurred) shall

 

7



--------------------------------------------------------------------------------

automatically vest on the date of such termination of employment, provided,
however, that, if prior to such termination the Shares shall have been exchanged
or converted into the right to receive other securities, cash or property,
whether pursuant to a merger, consolidation or sale of all or substantially all
of the assets of the Company (a “Conversion Event”), then each Share that could
vest pursuant to this Section 5.4 shall immediately after such Conversion Event
represent the right to receive such other securities, cash or property that
Employee would have received or been entitled to had such Shares been
outstanding immediately prior to such Conversion Event. Employee and Company
agree that any termination of Employee’s Employment Agreement with the Company
attendant to any Change in Control in which Employee is, in connection with such
Change in Control, which does not result in a separation of service with the
Continuing Employere4unless Employee resigns following the Change of Control for
Good Reason.

6. Restrictions Period. The period of time between the Grant Date and the date
Shares become vested is referred to herein as the “Restriction Period.” Until a
Share becomes vested in accordance with Section 3, 4 or 5, neither such Share
nor any beneficial interest therein shall be sold, transferred, assigned,
pledged, encumbered or otherwise disposed of in any way at any time (including,
without limitation, by operation of law) other than (i) to the Company or its
assignees or (ii), after written notice to the Company identifying the
transferee to the reasonable satisfaction of the Company, to an intervivos or
testamentary trust for the benefit of the Employee and/or the Employee’s spouse
during the Employee’s life or to such other person or persons (individually or
as trustee or trustees of a trust), for estate planning or gifting purposes, as
the Committee may specifically approve. Any permitted transferee of Shares or
any interest therein shall be required as a condition of such transfer to agree
in writing, in form satisfactory to the Company, that it shall receive and hold
such Share or interest subject to the provisions of this Agreement, including
but not limited to the forfeiture provisions hereof. For purposes of this
Agreement, the term “Employee” shall include such a permitted transferee when
appropriate in settlement thereof. Company shall have no obligation to deliver
Shares until the tax withholding obligations of the Company have been satisfied
by Employee.

7. Legend. All certificates representing any Shares which are not vested shall
have endorsed thereon during the Restriction Period the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT BETWEEN
THE CORPORATION AND THE REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THIS CORPORATION.

8. Retention of Certificate. The certificate or certificates evidencing any of
the unvested Shares shall be deposited with the Secretary of the Company. The
Shares may also be held in a restricted book entry account in the name of
Employee. Such certificates or such book entry shares are to be held by the
Company until termination of the Restriction Period, when they shall be released
by the Company to Employee, provided that, if the number of the Shares
ultimately vested in Employee as of the Vesting Determination Date is different
than the Grant Amount, then the certificate originally issued shall be cancelled
and a new certificate representing the number of the Shares that have vested in
Employee shall be delivered to Employee and all of the unvested Shares
outstanding immediately after the Vesting Determination Date shall be forfeited
by Employee, ownership of all such unvested Shares shall transfer back to the
Company and Employee shall have no further rights with respect to any of such
unvested Shares.

 

8



--------------------------------------------------------------------------------

9. Employee Shareholder Rights. During the Restriction Period, Employees who are
in continuous service with the Company shall have all of the rights of a
shareholder with respect to unvested Shares except that he shall have no right
to transfer the Shares other than to the limited extent set forth in Section 6
and the right to receive dividends with respect to the Performance Shares shall
be modified and subject to vesting as provided in Section 10. Employee shall
have the right (i) to vote all Shares other than the Earned Dividend Shares and
(ii) to receive dividends on all Time Vesting Shares, to be paid as follows: on
January 15, April 15, July 15 and October 15 of each year (each a “Payment
Date”), provided that the Employee’s employment with the Company has not
terminated prior to the Payment Date.

10. Dividends on Performance Shares. If the Company shall declare a cash
dividend on Shares at any time during the Performance Period, then the
Performance Shares shall not receive such dividend; however, the number of
Shares subject to this Agreement shall be increased by and the Company shall
issue to Employee (subject to Section 8) immediately after such dividend a
number of Shares equal to (x) the amount of cash dividends that would otherwise
have been payable with respect to each Performance Share granted to Employee
pursuant to this Agreement, had they been vested and free of restrictions on the
Payment Date divided by (y) the closing price of a Share on the applicable
Payment Date The number of incremental Shares which are so issued by virtue of
this Section 10 (the “Earned Dividend Shares”) shall be treated separately from
the Performance Shares otherwise granted under this Agreement and are issuable
in lieu of any cash dividend on the Performance Shares. Earned Dividend Shares
shall vest on the same date as the Performance Shares in an amount equal to
(X) the sum of the (i) Aggregate Vesting Contribution plus (ii) fifteen percent
(15%) of the lesser of the Additional Vesting Percentage or 100%, multiplied by
(Y) the Earned Dividend Shares. No dividends shall be payable on Earned Dividend
Shares nor shall the provisions of this Section 10 relating to increasing the
number of shares based upon dividend payments on the Performance Shares apply to
such Earned Dividend Shares. Employee shall have no right as a shareholder with
respect to the Earned Dividend Shares.

11. Changes in Capitalization. Awards shall be subject to adjustment as provided
in Section 6.4 of the Plan.

12. Taxes. Employee shall be liable for any and all taxes, including withholding
taxes, arising out of the grant, issuance or vesting of Shares or any grant or
issuance of Reserve Performance Shares or Earned Dividend Shares hereunder.
Employee in accordance with procedures, if any, as may be established from time
to time by the Committee, all such withholding tax obligation shall be satisfied
by having the Company retain from Shares otherwise deliverable having a fair
market value equal to the Company’s minimum withholding obligation.

13. Fractional Shares. The Company shall not be required to deliver any
fractional Shares that may vest or become issuable pursuant to this Agreement or
record or issue any fractional Share that may be issuable pursuant to Section 10
or 11. In lieu of any delivery, recordation or issuance of any such fractional
Share, the Company shall, at such time as such

 

9



--------------------------------------------------------------------------------

fractional Share would otherwise be deliverable, subject to recording or
issuable, pay to Employee an amount in cash (rounded to the nearest whole cent)
equal to product of (x) the Stock Price at such time multiplied by (y) the
fraction of a Share to which Employee would otherwise be entitled.

14. Miscellaneous.

14.1. 83(b) Election. Employee understands that Section 83(a) of the Code, taxes
as ordinary income the fair market value of the Shares as of the date that such
Shares vest in accordance with this Agreement. Employee understands that
Employee may elect to be taxed at the time that Shares are granted, rather than
when and as vesting occurs, by filing an election under Section 83(b) (an “83(b)
Election”) of the Code with the Internal Revenue Service within thirty (30) days
from the date of the grant of the Shares. Employee understands that, if an 83(b)
Election is made, an additional copy of such 83(b) Election is required to be
filed with his/her federal income tax return for the calendar year in which the
grant occurs and must also provide a copy to the Company. Employee acknowledges
and understands that it is the Employee’s sole decision, obligation, and
responsibility whether or not to file such 83(b) Election, and neither the
Company nor the Company’s legal or financial advisors shall have any obligation
or responsibility with respect to such filing nor shall the Company or the
Company’s legal or financial advisors have any obligation or responsibility with
respect to the Employee’s decision to make or not make an 83(b) election.
Employee further acknowledges that the Company has directed the Employee to seek
independent advice regarding the applicable provisions of the Code, the income
tax laws of any municipality, or state in which the Employee may reside.

14.2. Transfers in Violation of Restrictions. The Company shall not be required
(i) to transfer on its books any Shares which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

14.3. Further Assurances. The parties agree to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

14.4. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to Employee at such
Employee’s address then on file with the Company.

14.5. No Employment Guarantee. Neither the Plan nor this Agreement nor any
provisions under either shall be construed so as to grant Employee any right to
remain in the employ of the Company and neither alters Employee’s at-will
status.

14.6. Arbitration. This Agreement shall be governed by the arbitration
provisions of the Employment Agreement, including the provision relating to
recovery of reasonable attorneys’ fees, costs, and expenses.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

14.7. Entire Agreement. This Agreement, including the Plan, and the Employment
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BRE PROPERTIES, INC.   EMPLOYEE

 

 

 

 

11



--------------------------------------------------------------------------------

EXHIBIT A

GOALS AND PERFORMANCE METRICS